Citation Nr: 9920038	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the Montgomery, Alabama RO denied service connection 
for hepatitis C.  During the course of the appeal, the 
veteran moved to an area that is within the jurisdiction of 
the Los Angeles, California RO.  In April 1999, the veteran 
appeared before the undersigned member of the Board at the 
Los Angeles, California RO.


FINDING OF FACT

The veteran has not presented a plausible claim for service 
connection for hepatitis C, supported by competent medical 
evidence.


CONCLUSION OF LAW

The veteran's claim for service connection for hepatitis C is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
he has not, his appeal must fail, and VA is not obligated to 
assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claim for entitlement 
to service connection for hepatitis C is well-grounded.  See 
38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609 (1992); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well-
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  To be well-grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet.App. 359 (1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the present case, the veteran has alleged that service 
connection for hepatitis C is in order because the condition 
had its incurrence in service.  He argues that he developed 
hepatitis C and resulting liver problems while serving in the 
Panama Canal Zone.  The service medical records are negative 
for any complaints, treatment or diagnoses related to 
hepatitis C or liver disorder in service or at the time of 
separation.

In January 1983 the veteran was evaluated extensively in a 
private hospital for symptoms of increasing numbness of the 
lower extremities.  During that evaluation, a slight 
abnormality in the liver function test was detected, but a 
subsequent liver spleen scan was reported to be normal.  The 
abnormality in the liver function test was attributed to the 
possible alcohol consumption during the past weekend.  Repeat 
studies performed the following month revealed normal 
results.

On VA examination in November 1989, the veteran reported a 
history of alcohol and intravenous drug use.  Laboratory 
tests at that time revealed abnormal liver readings.  Private 
hospital records dated in November 1989 also reflect a 
history of drug abuse.

Treatment records from Loma Linda University Medical Center 
dated from February to April 1997 reveal ongoing treatment 
for a variety of conditions including hypertension, asthma, 
and right upper quadrant pain.  A liver biopsy in March 1997 
revealed mild to moderate interface hepatitis with lobular 
involvement and minimal steatosis.

At his Travel Board hearing in April 1999, the veteran 
testified that he was first diagnosed with hepatitis C in 
1995.  He reported that when he was in service in the Panama 
Canal in February 1970, he became sick and was hospitalized 
with stomach problems.  He was never diagnosed with hepatitis 
in service and no one ever told him that he was jaundiced in 
service.  The veteran testified that he has asked his doctors 
whether his hepatitis is related to his military service, but 
all of them had advised him that they could not determine the 
etiology of his hepatitis.  The veteran stated that he was 
diagnosed with ulcer disease after his discharge from service 
in 1970.  The veteran indicated that he used intravenous 
drugs in the 1970's and received at least one blood 
transfusion in the late 1980's when he underwent surgery to 
remove a spinal lesion.

At his hearing, the veteran submitted records from J.M. 
Richards, M.D., with a waiver of RO review pursuant to the 
provisions of 38 C.F.R. § 20.1304 (c) (1998).  Appellate 
review of these records shows laboratory tests dated in 
February 1999 which reveal some abnormal liver functioning; 
there is a written notation to the effect that there had been 
no change in the liver function tests.

In summary, there is evidence in the claims folder that the 
veteran has been diagnosed with Hepatitis C.  The first prong 
of Caluza is met.  The service medical records are negative 
for complaints, treatment or diagnoses involving Hepatitis C 
or any liver dysfunction.  The veteran is competent to report 
that he had symptoms in service or within one year of 
discharge from service.  However, inasmuch as the record does 
not indicate that the veteran has any medical expertise, he 
is not competent to offer his own medical opinion and 
diagnoses.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The veteran's assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded.  See Grottveit, at 93.  The second prong of Caluza 
is not met.  In addition, the veteran has not presented a 
medical opinion from any physician on record in this case 
which links his current hepatitis C to service or any 
incident of service.  The third prong of Caluza is not met.

As noted previously, medical evidence of a nexus between an 
in service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claim, the veteran's 
statements alone are not sufficient to find that the claim is 
well-grounded.  The appeal is denied.


ORDER

Service connection for hepatitis C is denied.


		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

